UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2368


JIN JIE LIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 9, 2011                   Decided:     June 28, 2011


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Eric Zheng, New York, New York, for Petitioner.    Tony West,
Assistant   Attorney General,  Stephen J.   Flynn,   Assistant
Director, Jeffrey R. Meyer, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jin     Jie    Lin,     a    native       and       citizen      of    the       People’s

Republic of China, petitions for review of an order from the

Board    of    Immigration        Appeals          (“Board”)           dismissing          his    appeal

from the immigration judge’s order denying his applications for

asylum,       withholding        from       removal          and       withholding         under     the

Convention Against Torture.                      Lin claims the adverse credibility

finding was not supported by substantial evidence and that he

met   his     burden     of    showing       he        was   entitled          to    the    requested

relief.       We deny the petition for review.

               The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                           8 U.S.C.

§ 1158(a)         (2006).        The       INA    defines          a    refugee      as     a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                     8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution           involves       the        infliction            or    threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                        Li v. Gonzales, 405 F.3d 171,

177   (4th     Cir.     2005)     (internal            quotation            marks    and    citations

omitted).

               An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);      see    8    C.F.R.    §    1208.13(a)            (2011),         and     can    establish
                                                   2
refugee status based on past persecution in his native country

on account of a protected ground.                          Id. § 1208.13(b)(1).                  “An

applicant     who        demonstrates       that     he     was       the    subject      of    past

persecution         is     presumed      to     have        a     well-founded           fear     of

persecution.”        Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

              Without       regard     to     past        persecution,         an       alien    can

establish     a     well-founded         fear   of        persecution         on    a    protected

ground.       Id.        The well-founded fear standard contains both a

subjective and an objective component.                            The objective element

requires a showing of specific, concrete facts that would lead a

reasonable     person       in    like    circumstances            to       fear    persecution.

Gandziami-Mickhou           v.   Gonzales,          445    F.3d       351,    353       (4th    Cir.

2006).        “The       subjective      component          can       be    met    through       the

presentation         of     candid,       credible,             and        sincere       testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some    basis       in    the   reality       of     the    circumstances           and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                      Li, 405 F.3d at 176 (internal

quotations and alterations omitted).

              To establish eligibility for withholding of removal,

an alien must show “that it is more likely than not” that, if he

was removed to his native country, his “life or freedom would be

threatened” on a protected ground.                          8 U.S.C. § 1231(b)(3)(A)

(2006); Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).
                                                3
Unlike asylum, withholding of removal is mandatory for anyone

who makes this showing.

            A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.       Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,      contradictory        evidence,        and    inherently          improbable

testimony . . . .”          Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir. 2006) (internal quotation omitted).                         This court accords

broad, though not unlimited, deference to credibility findings

supported by substantial evidence.                   Camara, 378 F.3d at 367.

            The    REAL   ID    Act    of   2005       amended      the    law     regarding

credibility       determinations         for     applications            for     asylum    and

withholding of removal filed after May 11, 2005, as is the case

here.     Such determinations are to be made based on the totality

of the circumstances and all relevant factors, including “the

demeanor,       candor,   or    responsiveness           of    the       applicant,”       the

plausibility       and    consistency           of     all     of        the     applicant’s

statements,       “and    any    inaccuracies           or     falsehoods          in     such

statements,       without       regard      to       whether        an     inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim.”    8 U.S.C. § 1158(b)(1)(B)(iii) (2006).

            A    determination        regarding       eligibility          for    asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                              INS v. Elias-
                                            4
Zacarias, 502 U.S. 478, 481 (1992).                     This court will reverse the

Board only if “the evidence . . . presented was so compelling

that no reasonable factfinder could fail to find the requisite

fear of persecution.”            Id. at 483-84; see Rusu v. INS, 296 F.3d

316,   325   n.14    (4th       Cir.   2002).           Furthermore,         “[t]he      agency

decision that an alien is not eligible for asylum is ‘conclusive

unless     manifestly          contrary     to      the    law        and    an   abuse      of

discretion.’”       Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir.

2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

             We    have     reviewed      Lin’s         challenges      to     the      adverse

credibility finding and conclude that the immigration judge’s

finding is supported by substantial evidence.                               The immigration

judge provided specific and cogent reasons for finding Lin was

not    credible.          We    also   conclude          that    substantial         evidence

supports the finding that Lin failed to establish a well-founded

fear of persecution or that it was more likely than not that he

will be tortured when he returns to China.

             Accordingly,         we   deny       the    petition      for     review.       We

dispense     with    oral        argument     because           the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            PETITION DENIED




                                              5